DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The English translations of the Article 34 Amendments dated 10/21/2019 have been reviewed and considered. Furthermore, the claims are allowed based on the arguments set forth on Page 5 and 6 of the Remarks dated 12/7/2021. Additionally, Nagayama et al. US 2016/0147057, Kasahara et al. US 2012/0113524, Prelewitz et al. US 2005/0167595 fails to disclose independent claim 1 in its entirety.
Specifically, regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest an optical system for a microscope comprising: “an objective optical system for forming the light that has passed through the specimen into an image, wherein the objective optical system has an objective lens group disposed inside the microscope, and conditional expressions (1), (2-1), (4-2) and (5-1) given below are satisfied:                         
                            
                                
                                    N
                                    A
                                
                                
                                    L
                                
                            
                        
                      X  2  <                         
                            
                                
                                    N
                                    A
                                
                                
                                    O
                                
                            
                        
                     <                          
                            
                                
                                    N
                                    A
                                
                                
                                    L
                                
                            
                        
                     X 15 ….. (1), 0.07 <                          
                            
                                
                                    N
                                    A
                                
                                
                                    L
                                
                            
                        
                      < 0.09 …… (2-1), 4.8 mm < Ed < 5.2 mm …(4-2), 28 mm < D < 35 mm…. (5-1), where NAL denotes a numerical aperture of the lighting optical system, Nao denotes a numerical aperture of the objective lens group, Ed denotes an effective diameter of the lighting optical system, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872